COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-415-CV

IN RE EDDIE EDINGTON                                                 RELATOR

                                    ------------

                            ORIGINAL PROCEEDING

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Relator Eddie Edington seeks a writ of mandamus to compel the trial court

judge to vacate the order recusing Judge Hagler. An order granting a motion

to recuse is not reviewable. Tex. R. Civ. P. 18a(f); Dist. Judges of Collin

County v. Comm’rs Court of Collin County, 677 S.W.2d 743, 745 (Tex. App.—

Dallas 1984, writ ref’d n.r.e.). Accordingly, the petition for writ of mandamus

is dismissed for want of jurisdiction.

                                              PER CURIAM

PANEL: LIVINGSTON, J.; CAYCE, C.J.; and GARDNER, J.

DELIVERED: November 26, 2008



      1
          … See Tex. R. App. P. 47.4.